Exhibit 26(h)(x) Amendment No. 1 dated 3-8-2004 to Participation Agreement among Variable Insurance Products’ Funds, Fidelity Distributors Corporation and Peoples Benefit Life Insurance Company dated 12-1-2000 FIRST AMENDMENT TO AMENDED AND RESTATED PARTICIPATION AGREEMENT Peoples Benefit Life Insurance Company, Variable Insurance Products Funds (I, II, III) and Fidelity Distributors Corporation hereby amend the Participation Agreement (“Agreement”) dated December 1, 2000, by doing the following: Schedule A of the Agreement is hereby deleted in its entirety and replaced with the Amended Schedule A attached hereto. IN WITNESS WHEREOF, the parties have hereto affixed their respective authorized signatures, intending that this First Amendment be effective as of March 8, 2004. PEOPLES BENEFIT LIFE INSURANCE COMPANY By:/s/ Brian Scott Name:Brian Scott Title:Vice President VARIABLE INSURANCE PRODUCTS FUNDS (I, II, III) By:/s/ Eric D. R Eric D. R Sr. Vice President & General Counsel FIDELITY DISTRIBUTORS CORPORATION By:/s/ Don Holborn Don Holborn Executive Vice President Schedule A Separate Accounts and Associated Contracts (As of March 11, 2004) Name of Separate Account andPolicy Form Numbers of Contracts Date Established by Board of DirectorsFunded by Separate Account Separate Account V (February 14, 1992)Advisor’s Edge Variable Annuity AV515 101 130 Advisor’s Edge Select Variable Annuity AV516 101 131
